— Judgment unanimously affirmed with costs. Memorandum: In this declaratory judgment action plaintiff seeks insurance coverage for damages sought by the Attorney-General in a special proceeding against it. Those damages, for severe emotional distress, humiliation and mental anguish, are not within the bodily injury coverage of the policy issued by defendant to Mesmer. County of Chemung v Hartford Cas. Ins. Co. (130 Misc 2d 648), relied on by plaintiff, is distinguishable. (Appeal from judgment of Supreme Court, Erie County, Fallon, J. — declaratory judgment.) Present — Boomer, J. P., Green, Pine, Balio and Davis, JJ.